UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6373


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DOROTHY LEE ANDERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:11-cr-00837-JFA-1; 3:14-cv-03576-JFA)


Submitted:   July 28, 2016                  Decided:    August 2, 2016


Before MOTZ and    HARRIS,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dorothy Lee Anderson, Appellant Pro Se. Winston David Holliday,
Jr., Assistant United States Attorney, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dorothy Lee Anderson seeks to appeal the district court’s

order denying relief on her 28 U.S.C. § 2255 (2012) motion.                                     The

order is not appealable unless a circuit justice or judge issues

a    certificate        of    appealability.                28   U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief    on    the     merits,      a    prisoner         satisfies      this     standard      by

demonstrating          that    reasonable            jurists      would      find      that     the

district       court’s       assessment      of       the    constitutional            claims    is

debatable      or     wrong.         Slack   v.       McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,          and   that       the    motion     states      a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at   484-85.          We     have    independently           reviewed        the    record      and

conclude       that    Anderson       has    not       made      the   requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We also deny Anderson’s motions for appointment of

counsel    and        for    preparation         of    a     transcript       at       government

expense.       We dispense with oral argument because the facts and

legal    contentions          are    adequately            presented    in    the      materials

                                                 2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3